Filed
                                                                                         Washington State
                                                                                         Court of Appeals
                                                                                          Division Two

                                                                                           May 18, 2021
    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                          DIVISION II
 OTTO GUARDADO, an individual,                                       No. 53643-9-II

                           Respondent,

        v.

 MARK and MICHELLE TAYOR, husband and                         UNPUBLISHED OPINION
 wife, and their marital community,

                           Petitioners,

 DIANA GUARDADO, an individual, and
 JAMES KIMBALL d/b/a REALTY PRO,
 INC.,

                            Defendants.


       GLASGOW, A.C.J.—Mark and Michelle Taylor purchased Otto Guardado’s property in

2016, after a trial court ordered Guardado to sell the property. After the Taylors purchased the

property, we reversed and vacated the trial court’s order on appeal. Guardado sued the Taylors for

specific restitution, meaning conveyance of the property back to him, and unjust enrichment.

       The Taylors assert that they were good faith purchasers under RAP 12.8, so the reversal

does not affect their interest in the property. They admit to knowing of Guardado’s pending appeal,

but they argue that this does not defeat their status as good faith purchasers because Guardado

failed to stay enforcement of the trial court’s order. They further argue that a recorded lis pendens

on the property was released the day before the sale, so the property was free of encumbrances

when they purchased it.
No. 53643-9-II


        We hold that the Taylors’ actual knowledge of Guardado’s pending appeal did not defeat

their status as good faith purchasers because they purchased the property pursuant to a court order

that was effective at the time. However, the record shows a lis pendens was still recorded at the

time of the sale’s closing. A recorded lis pendens precludes subsequent purchasers from taking the

property in good faith. Therefore, the Taylors are not entitled to the protections afforded by RAP

12.8.

        We conclude that the trial court was correct to deny the Taylors’ motion for partial

summary judgment. However, because we conclude there is no genuine dispute of material fact

and judgment should be entered in favor of Guardado as a matter of law, we reverse in part,

remand, and direct the trial court to enter judgment in favor of Guardado. We leave it to the trial

court to exercise its discretion to determine the appropriate remedy.

                                               FACTS

         I. SKAMANIA COUNTY PROCEEDINGS AND THE SALE OF GUARDADO’S PROPERTY

        Otto and Diana Guardado1 dissolved their marriage by agreed order in 2008 in Skamania

County. In the dissolution decree, Guardado was awarded the couple’s Vancouver home, and he

agreed to pay the mortgage on the residence.

        In 2012, Diana executed a quitclaim deed, releasing her interest in the property, which she

claims was in response to an oral agreement with Guardado whereby he would remove her name

from the mortgage. However, Guardado failed to remove Diana’s name from the mortgage, and

his failure to make consistent, timely payments adversely affected Diana’s credit. In 2014, she


1
  Because she shares a last name with Otto, we refer to Diana Guardado by her first name for
clarity.


                                                 2
No. 53643-9-II


brought suit in Skamania County for breach of contract, and in 2016, the trial court ruled in her

favor. On May 6, 2016, before the trial court had reduced its oral ruling to writing, Guardado filed

a notice of appeal. Guardado also asked this court for a stay.

       On May 26, 2016, the trial court issued its findings of fact and conclusions of law resolving

the contract action. It determined that Guardado violated the dissolution decree’s hold harmless

provision and concluded, “The sale of the [p]roperty is the elegant solution to this manifest

injustice.” Clerk’s Papers (CP) at 107. The trial court decided to modify the original dissolution

decree pursuant to CR 60(b)(11), which permits modification of a dissolution decree in

extraordinary circumstances to prevent manifest injustice. The trial court ordered that a special

administrator be appointed to list the property with a realtor of their choice and advised, “The

remedy for a failure to cooperate with the special master or realtor shall be a drastic reduction in

the sale price of the [p]roperty.” CP at 109. The trial court explained, “The primary purpose of the

listing of the [p]roperty shall be getting it sold; the secondary purpose shall be to realize as much

equity as possible.” Id.

       In the meantime, we denied Guardado’s request for a stay. We advised that Guardado could

stay enforcement of the judgment by filing a supersedeas bond or cash in the amount of $10,000.

       On June 2, 2016, the trial court formally ordered the dissolution decree modified to require

a sale of the property. It further ordered that Guardado would need to post a $40,000 supersedeas

bond if he wished to stay enforcement of the judgment.

       Guardado paid $10,000 toward superseding the judgment, and several weeks later, Kim

Bailey, an acquaintance of Guardado’s, attempted to post a bond pursuant to RAP 8.4 to supersede

the judgment. Guardado also filed an emergency motion for a stay with this court. We denied


                                                 3
No. 53643-9-II


Guardado’s emergency motion, and we also ruled that Bailey’s supersedeas bond failed to meet

the requirements of RAP 8.1, so it did not stay the trial court’s enforcement of its June 2, 2016

order. Thus, no stay or supersedeas bond prevented sale of the property.

       On October 10, 2016, Guardado recorded a lis pendens in Clark County. The court-

appointed special administrator also suggested that all potential buyers be provided with copies of

Guardado’s court filings so that they could go “into [the purchase] with eyes wide open after full

disclosure” of Guardado’s appeal of the order requiring sale. CP at 181.

       Mark and Michelle Taylor were interested in purchasing Guardado’s property. Mark

Taylor stated, “I requested information from [Guardado] about his appeal, which he promptly e[-

]mailed to me that day.” CP at 183. Guardado e-mailed Mark Taylor on November 15, 2016 and

advised, “The next purchaser (if any) will be subject to the decision of the appeals court. I am, of

course, asking for my property rights to be restored. You can find out more info, and my

arguments, from the brief.” CP at 185. Guardado attached multiple documents to this e-mail,

including the amended complaint, his appellate brief, and the lis pendens.

       In addition, the title insurance report prepared for the Taylors by Clark County Title noted

Guardado’s pending action and the lis pendens recorded on the property. The Taylors initialed next

to this notice. They also signed an acknowledgment that the title company had “strongly suggested

seeking legal advice” but they had declined. CP at 194.

       Diana responded to the lis pendens on the property by filing a motion to hold Guardado in

contempt. On the night of November 16, 2016, Guardado sent an e-mail to Bailey that shows he

thought he could go to jail as a consequence. He signed a release of the lis pendens that same day.

At the contempt hearing on November 17, 2016, Diana’s counsel admitted that he had filed the


                                                 4
No. 53643-9-II


motion to hold Guardado in contempt “in order to convince Mr. Guardado to release [the lis

pendens].” Verbatim Report of Proceedings (Nov. 17, 2016) at 15. The trial court declined to hold

Guardado in contempt for continuing to interfere with the sale, but it ordered him not to have any

contact with potential buyers until after the closing.2

        That same day, November 17, 2016, the statutory warranty deed conveying the property to

the Taylors was signed. The court-appointed special administrator signed on Guardado’s behalf.

        The deed was recorded on November 18, 2016 at 9:55 a.m. and issued recording number

5348564. The release of the lis pendens was recorded at the same time and issued the next

recording number, 5348565.

        The Taylors paid $240,000.00 for the property. After paying off the mortgage and various

fees, the remaining $15,579.55 was paid to Guardado. The Taylors paid Guardado an additional

$7,000.00 to move out. Guardado filed a second lis pendens on the property on December 28,

2016.

        We granted review of the trial court’s order modifying the dissolution decree to require a

sale of the property. On August 22, 2017, we issued an opinion in which we held that “the trial

court erred in granting Diana’s CR 60 (b)(11) motion because it did not have authority under CR

60(e)(1) to modify the dissolution decree in the separate breach of contract action.” Guardado v.


2
  In their reply brief, the Taylors moved to strike the verbatim report of the contempt proceedings,
in addition to multiple factual allegations from Guardado’s brief, the supplemental clerk’s papers,
and argument from Guardado’s brief regarding the timing of the lis pendens release’s recording.
Guardado filed a responsive motion to strike the Taylors’ motion to strike, arguing that it violated
RAP 17.4(d). We denied both motions.
        In reviewing a trial court’s summary judgment decision, we consider “only evidence and
issues called to the attention of the trial court.” RAP 9.12. However, “[w]e may affirm on any basis
supported by the record whether or not the argument was made below.” Bavand v. OneWest Bank
FSB, 196 Wn. App. 813, 825, 385 P.3d 233 (2016).

                                                  5
No. 53643-9-II


Guardado, 200 Wn. App. 237, 239, 402 P.3d 357 (2017). We reversed and vacated the trial court’s

modification of the dissolution decree, and we remanded for further proceedings. Id.

       On February 1, 2018, the trial court entered two orders vacating its prior judgments under

CR 60 and RAP 12.8. One order was entered under the cause number for the breach of contract

action, and the other order was entered under the cause number for the dissolution proceedings.

Both orders stated, “The [c]ourt shall afford further relief necessary to place the parties in the

position they occupied prior to trial.” CP at 23, 25.

    II. CLARK COUNTY PROCEEDINGS AND GUARDADO’S ATTEMPT TO REGAIN HIS PROPERTY

       Guardado then filed a separate complaint in Clark County Superior Court for specific

restitution of real estate and unjust enrichment against the Taylors.3 The Taylors asserted as an

affirmative defense that they “were good-faith purchasers, the property had no recorded lis

pendens at the time of the sale, and Plaintiff Guardado failed to post a supersedeas bond to stay

enforcement of the underlying [c]ourt [o]rder directing sale of the property.” CP at 35. They also

claimed that they “justifiably relied on representations made by [the realtor] and the fact that the

title was free and clear at the time the purchase and transaction was confirmed and transferred.”

CP at 36.

       The Taylors also filed a counterclaim to cancel the second lis pendens and quiet title. They

then filed a motion for partial summary judgment, moving the court to dismiss Guardado’s claims

but retain the Taylors’ counterclaim.



3
 Guardado also sued Realty Pro Inc., the company that facilitated the sale of Guardado’s property.
The claims against Realty Pro were dismissed, and we affirmed that dismissal in a separate appeal.
Guardado v. Guardado, No. 53636-6-II, slip op. at 2 (Wash. Ct. App. Feb. 17, 2021) (unpublished)
https://www.courts.wa.gov/opinions/pdf/D2%2053636-6-II%20Unpublished%20 Opinion.pdf.

                                                  6
No. 53643-9-II


       At the summary judgment hearing, the Taylors relied on Estate of Spahi v. Hughes-

Northwest, Inc., 107 Wn. App. 763, 27 P.3d 1233 (2001), to argue that because Guardado failed

to post a supersedeas bond and released his lis pendens, his claim for restitution failed. The trial

court cited United Savings & Loan Bank v. Pallis, 107 Wn. App. 398, 27 P.3d 629 (2001), and

suggested that regardless, the Taylors may not be bona fide purchasers because they had notice of

Guardado’s ongoing claim to the property and the release of the lis pendens was not signed until

the day before closing. The trial court denied the Taylors’ motion for partial summary judgment,

determining that material issues of fact existed regarding whether or not they were good faith

purchasers.

       The Taylors filed a motion for reconsideration. The trial court denied this motion, but it

certified the question of whether the Taylors were bona fide purchasers to this court for

discretionary review. The Taylors appealed both the trial court’s denial of their motion for partial

summary judgment and its denial of their motion for reconsideration. We granted discretionary

review to answer the question of “whether the trial court erred in failing to apply Estate of Spahi

regarding the Taylors’ status as bona fide purchasers, and instead relying on Pallis.” Ruling

Granting Discr. Review.

                                           ANALYSIS

       The Taylors argue that their knowledge of Guardado’s appeal did not defeat their status as

good faith purchasers because they bought the property pursuant to a court order that was

presumptively valid and Guardado failed to post a supersedeas bond. They further argue that

Guardado’s lis pendens was released, so “reasonable inquiry into the status of the home’s title

would have revealed nothing. No encumbrance was recorded.” Br. of Appellant at 20. The Taylors


                                                 7
No. 53643-9-II


are correct that Guardado’s failure to post a supersedeas bond meant that the sale could proceed,

but they are incorrect that a reasonable inquiry into the status of the home’s title on the date of

their closing “would have revealed nothing.” Id. A lis pendens was still recorded on the property

on November 17, 2016, the date the sale closed, and the Taylors took no steps to have it canceled

before closing the sale.

       A motion for summary judgment shall be granted “if the pleadings, depositions, answers

to interrogatories, and admissions on file, together with the affidavits, if any, show that there is no

genuine issue as to any material fact and that the moving party is entitled to judgment as a matter

of law.” CR 56(c). If, after reviewing all the evidence, a reasonable person could reach only one

conclusion, summary judgment is proper. Vargas v. Inland Wash., LLC, 194 Wn.2d 720, 728, 452

P.3d 1205 (2019). We review summary judgment orders de novo, “‘engaging in the same inquiry

as the trial court.’” Id. (quoting Afoa v. Port of Seattle, 176 Wn.2d 460, 466, 296 P.3d 800 (2013)).

       We may also remand for entry of summary judgment in favor of the nonmoving party, if

on appeal we determine that the nonmoving party is entitled to judgment as a matter of law.

“[G]ranting summary judgment to the other party can be an appropriate remedy in a case where

the two motions take diametrically opposite positions on the dispositive legal issue, and raise no

issues of fact.” Spahi, 107 Wn. App. at 777; see also Impecoven v. Dep’t of Revenue, 120 Wn.2d

357, 365, 841 P.2d 752 (1992) (reversing the trial court’s grant of summary judgment and ordering

summary judgment in favor of the nonmoving party where the facts were not in dispute).

                           I. SUPERSEDEAS BOND AND VALIDITY OF SALE

       As a preliminary matter, the trial court was permitted to enforce its order requiring sale

while Guardado’s appeal was pending because the order was not stayed. A supersedeas bond is


                                                  8
No. 53643-9-II


“intended to preserve the status quo.” Guest v. Lange, 195 Wn. App. 330, 338, 381 P.3d 130

(2016). Filing a supersedeas bond or alternate security approved by the trial court automatically

stays enforcement of a trial court decision affecting property rights. RAP 8.1(b)(2). Unless

“enforcement of a judgment or decision has been stayed as provided in rules 8.1 or 8.3,” the Rules

of Appellate Procedure permit the trial court to enforce its decision and permit other parties to

“take action premised on the validity of a trial court judgment or decision.” RAP 7.2(c). Where a

property owner fails to stay enforcement of an adverse trial court decision, they bear the risk that

their property will be sold to a third party prior to a reversal on appeal. Spahi, 107 Wn. App. at

766.

       This does not mean, however, that the former property owner may not pursue remedies

after the property is sold. See, e.g., id. at 773 (permitting recovery against the United States for

proceeds of sale where recovery against bona fide purchaser was barred); see also Albice v.

Premier Mortg. Servs. of Wash., Inc., 174 Wn.2d 560, 569, 276 P.3d 1277 (2012) (rejecting the

argument that because a former property owner “failed to use their presale remedies, their postsale

challenge [was] barred” in the context of a foreclosure sale). A stay and a lis pendens have different

effects. A stay, obtained through a supersedeas bond or a successful motion, would prevent the

transfer of the real property and ensure an appealing party could retain ownership should they

prevail on appeal. A lis pendens, absent a stay, could entitle an appealing party to recovery the

property under RAP 12.8 if they ultimately prevail on appeal, but RAP 12.8 protects good faith

purchasers, and it does not guarantee that a sale must be unwound and real property returned. Other

remedies are within the trial court’s discretion under this rule.




                                                  9
No. 53643-9-II


       Here, Guardado failed to file a valid supersedeas bond pursuant to RAP 8.1(b)(2). He

posted $10,000, but this was insufficient to satisfy the trial court’s order mandating $40,000, which

he did not appeal. See RAP 8.1(h) (allowing objection “to a supersedeas decision of the trial court

by motion in the appellate court”). Bailey attempted to post alternate security on the property, but

this was not approved by the trial court, and we also rejected the attempt.

       Without a supersedeas bond to stay enforcement of the trial court’s decision, Guardado

bore the risk that his property would be sold prior to a reversal on appeal. The trial court’s order

was presumed valid, and the Taylors were entitled to act in accordance with it and purchase

Guardado’s home. RAP 7.2(c); see also Spahi, 107 Wn. App. at 766.4 This does not preclude

Guardado from seeking relief now, however.

       Guardado’s lis pendens was recorded in Clark County on October 10, 2016. Because

Guardado recorded this lis pendens when the property was still in his name and his appeal was

pending, we reject the Taylors’ characterization of it as “fraudulent” or “legally unjustified,” even


4
  Guardado incorrectly argues that the trial court’s order requiring the sale of his property was void
because the trial court lacked subject matter jurisdiction to enter it. In our prior opinion in
Guardado, we held that the trial court erred when it ordered the sale of the property “because it
did not have authority under CR 60(e)(1) to modify the dissolution decree in the separate breach
of contract action.” 200 Wn. App. at 239. Our opinion did not discuss the trial court’s jurisdiction.
        The Washington Constitution vests the superior courts with original jurisdiction in all
matters involving real property and in all matters of divorce and dissolution. WASH. CONST. art. 4,
§ 6. “Exceptions to the jurisdictional grant in article 4, section 6 are to be narrowly construed.”
Cole v. Harveyland, LLC, 163 Wn. App. 199, 206, 258 P.3d 70 (2011).
        A judgment may be void where the trial court “lacks the inherent power to make or enter
the particular order involved.” Bergren v. Adams County, 8 Wn. App. 853, 856, 509 P.2d 661
(1973); see also Ronald Wastewater Dist. v. Olympic View Water & Sewer Dist., 196 Wn.2d 353,
372, 474 P.3d 547 (2020) (“[T]he court’s authority to enter a particular order is . . . part of subject
matter jurisdiction.”). But here, the trial court did not lack the inherent power to enter a CR
60(b)(11) order modifying the dissolution decree at all; it lacked the authority to enter the order
under the cause number for Diana’s breach of contract action.


                                                  10
No. 53643-9-II


though it was not accompanied by a stay. CP at 50. The lis pendens served its purpose of putting

subsequent purchasers on notice that they would be bound by the outcome of the pending litigation.

The Taylors could have moved to cancel the lis pendens, but they did not.

                                   II. APPLICATION OF RAP 12.8

       Under RAP 12.8, if a party satisfies a trial court order that is modified on appeal, then the

trial court will “authorize the issuance of process appropriate to restore to the party any property

taken from that party, the value of the property, or in appropriate circumstances, provide

restitution.” (Emphasis added.) This is an equitable remedy, and “‘trial courts have broad

discretionary power to fashion equitable remedies.’” Ehsani v. McCullough Family P’ship, 160

Wn.2d 586, 589, 159 P.3d 407 (2007) (quoting In re Foreclosure of Liens, 123 Wn.2d 197, 204,

867 P.2d 605 (1994)). Thus, the trial court may, but is not required to, unwind a real property sale

and return the property to its former owner. An alternative under the rule is financial compensation.

       RAP 12.8 also provides that if a “purchaser in good faith” acquires an interest in the

disputed property pursuant to the trial court’s decision, then the purchaser’s interest “shall not be

affected by the reversal or modification of that decision.” Therefore, the controlling question is

whether the Taylors were purchasers in good faith entitled to the protection that RAP 12.8 affords.

       Washington courts have used the terms “purchaser in good faith” under RAP 12.8 and

“bona fide purchaser” interchangeably. See, e.g., Grand Inv. Co. v. Savage, 49 Wn. App. 364, 370,

742 P.2d 1262 (1987). Washington is a “race-notice” jurisdiction. See RCW 65.08.070. Thus, “to

qualify as a bona fide purchaser . . . under Washington law, a party must pay value for an interest

in land, record its interest first, and act in good faith without notice of a prior party’s unrecorded

interest.” OneWest Bank, FSB v. Erickson, 185 Wn.2d 43, 65, 367 P.3d 1063 (2016) (emphasis


                                                 11
No. 53643-9-II


added). Whether a purchaser acts as a bona fide purchaser is a mixed question of fact and law.

Miebach v. Colasurdo, 102 Wn.2d 170, 175, 685 P.2d 1074 (1984).

A.     Effect of Actual Knowledge of Pending Appeal

       The Taylors do not dispute that they had actual knowledge prior to sale that Guardado

claimed an ongoing interest in the property, and they knew that he was pursuing an appeal of the

trial court’s order requiring sale. The Taylors argue, however, that this knowledge is not legally

relevant where they purchased the property pursuant to a court-ordered sale. We agree.

       In Spahi, the United States brought a civil forfeiture action against Spahi, took possession

of his property, and sold his property to Hughes-Northwest at a forfeiture auction. 107 Wn. App.

at 766-67. The legal description of Spahi’s property omitted a small triangle of land, so the United

States filed a complaint to quiet title on that portion. Id. at 767. The district court quieted title in

the United States. Id. Spahi appealed without superseding the judgment, and the United States

completed its sale to Hughes-Northwest. Id. After Spahi prevailed on appeal, he attempted to eject

Hughes-Northwest from the property, arguing that where an appeal is pending, the third party

purchaser always bears the risk of losing the property upon a reversal. Id. at 770. Division One

disagreed and held that an appeal is not an “automatic supersedeas” and that “a purchaser of

property is a ‘purchaser in good faith’ for purposes of RAP 12.8 notwithstanding knowledge of

the pendency of an appeal.” Id. at 772-73.

       This holding is consistent with the Restatement (First) of Restitution, which states, “A

person is not prevented from being a bona fide purchaser by the fact that he has knowledge that an

appeal is pending or even that he has knowledge of the grounds for appeal, except where he knows

that the judgment was obtained by fraud.” § 74 cmt. i (1937). The Washington Supreme Court has


                                                  12
No. 53643-9-II


“indicated that Restatement of Restitution § 74 is an appropriate source to be used in construing

RAP 12.8.” Ehsani, 160 Wn.2d at 591. Other jurisdictions have reached similar conclusions. See,

e.g., 2DP Blanding, LLC v. Palmer, 2017 UT 62, 423 P.3d 1247, 1252 (“[W]hen an appellant

neither obtains a stay of execution nor timely records a lis pendens, he has no recourse against

third parties who lawfully acquire the property. . . . This conclusion holds regardless of whether

[the third parties] had inquiry or even actual notice of the litigation and pending appeal.”); Da

Silva v. Musso, 76 N.Y.2d 436, 442, 559 N.E.2d 1268 (1990) (“[T]he ‘good faith’ of a purchaser

who has acquired the property for value during the pendency of a claimant’s appeal is not vitiated

by the purchaser’s actual knowledge of the appeal.”).

       This principle—that one can be a purchaser in good faith with knowledge of a pending

appeal—typically arises in cases involving foreclosures and execution sales, rather than judicial

sales. In Spahi, the property at issue was sold by the federal government at a forfeiture auction,

and section 74 comment i of the Restatement specifically addresses the rights of purchasers at an

execution sale. Execution sales are distinct from judicial sales in that execution sales are held to

recover a designated sum of money, whereas judicial sales are based on court orders to sell a

specific property. 30 AM. JUR. 2D Executions and Enforcement of Judgments § 308 (2021). Further,

execution sales are conducted by a ministerial officer, often the sheriff, whose authority “rests in

the law and on the writ and does not, as in judicial sales, emanate from the court.” Id.

       However, part of the rationale for protecting third party purchasers at foreclosure and

execution sales is to promote the public policies of finality and trust in the courts—a rationale that

also applies to judicial sales. See, e.g., Steinbrecher v. Steinbrecher, 759 N.E.2d 509, 518 (Ill.

2001) (recognizing a “strong public policy favoring the finality and permanence of judicial sales,”


                                                 13
No. 53643-9-II


in part because otherwise “no person would purchase real property involved in a judicial

proceeding”); see also RAP 7.2(c) (“Any person may take action premised on the validity of a trial

court judgment or decision until enforcement of the judgment or decision is stayed.”).

        Guardado is contesting a judicial sale that effectuated the intent of a court order. In both

Spahi and here, the court was the entity that either established ownership or authorized a sale.

Public policy supports ensuring that purchasers can benefit from the reliability of these court

orders. We therefore follow Spahi and hold that the Taylors’ actual knowledge of Guardado’s

pending appeal did not prevent them from purchasing his property in good faith where the sale

was occurring pursuant to a court order that had not been stayed.

B.      Effect of Recorded Lis Pendens

        A separate issue, not discussed in Spahi, is whether Guardado’s lis pendens prevented the

Taylors from purchasing the property in good faith under RAP 12.8. See 2DP Blanding, 423 P.3d

at 1252 (recognizing that even though knowledge of a pending appeal is insufficient to defeat one’s

status as a good faith purchaser, a recorded lis pendens is “one exception to [the] general rule” that

an appellant loses their rights to property conveyed to a third party where there is no stay).

        In their opening brief, the Taylors state that Guardado released his lis pendens on the

property prior to its sale, and they describe this as the “only material fact” related to the lis pendens.

Br. of Appellant at 20. In their reply brief, the Taylors further argue that the timing of the release’s

recording—at the same time as the statutory warranty deed was recorded, but with a subsequent

recording number—is irrelevant. We disagree.

        Bona fide purchaser status may be defeated by a recorded lis pendens. Once a lis pendens

is filed with the county auditor, it serves as constructive notice to “every person whose conveyance


                                                   14
No. 53643-9-II


or encumbrance is subsequently executed or subsequently recorded . . . [that they] shall be bound

by all proceedings taken after the filing of such notice to the same extent as if [they] were a party

to the action.” RCW 4.28.320; see also RCW 7.28.260 (“In an action to recover possession of real

property, the judgment rendered therein shall be conclusive . . . if the party in whose favor the

judgment is rendered shall have filed a notice of the pendency of the action as required by RCW

4.28.320.”). Trial courts have discretion to order the cancellation of a lis pendens, however, “on

application of any person aggrieved and on good cause shown and on such notice as shall be

directed or approved by the court.” RCW 4.28.320.

       When interpreting and applying a statute, “[o]ur ultimate objective is to ascertain and carry

out the legislature’s intent.” Wrigley v. State, 195 Wn.2d 65, 71, 455 P.3d 1138 (2020). “We

construe the statute as a whole, giving effect to all of the language used and interpret provisions in

relation to one another.” Id. We recognize that a difference in language signals a difference in the

legislature’s intent. Ronald Wastewater Dist. v. Olympic View Water & Sewer Dist., 196 Wn.2d

353, 366, 474 P.3d 547 (2020). And “‘[a]s a default rule, the word “or” does not mean “and” unless

legislative intent clearly indicates to the contrary.’” Ctr. for Envtl. Law & Policy v. Dep’t of

Ecology, 196 Wn.2d 17, 33, 468 P.3d 1064 (2020) (alteration in original) (quoting Tesoro Ref. &

Mktg. Co. v. Dep’t of Revenue, 164 Wn.2d 310, 319, 190 P.3d 28 (2008) (plurality opinion)).

       A lis pendens is effective “[f]rom the time of [its] filing.” RCW 4.28.320. Instruments are

recorded “in the order [they are] filed,” RCW 65.04.040, and “[a]n instrument is deemed recorded

the minute it is filed for record,” RCW 65.08.070. The timing of the filing is important, not because

a recorded lis pendens grants a superior substantive right to the property over all instruments

subsequently recorded, but because it “mak[es] effective whatever decree may be rendered in favor


                                                 15
No. 53643-9-II


of the plaintiff . . . regardless of conveyances made or recorded subsequent to the filing of the

notice of lis pendens.” Merrick v. Pattison, 85 Wash. 240, 248, 147 P. 1137 (1915) (emphasis

added).

          In defining “subsequent purchaser or encumbrancer,” RCW 4.28.320 encompasses “every

person whose conveyance or encumbrance is subsequently executed or subsequently recorded.”

(Emphasis added.) Unlike the statutory language describing the lis pendens, which focuses

exclusively on the time of recording, the statutory language defining a “subsequent purchaser”

considers the time at which a conveyance is merely executed—a date that may occur prior to the

filing or recording of the conveyance. In Pallis, Division One applied this provision and charged

a lender with constructive notice of another party’s interest in the property where there was a

“recorded lis pendens at the time [the lender] closed its loan transaction.” 107 Wn. App. at 408

(emphasis added). The Pallis court held that even though no supersedeas bond had been filed, the

lender could not be a purchaser in good faith under RAP 12.8 because it had constructive notice

of a prior interest in the property through the recorded lis pendens at the time the transaction closed.

Id.

          In contrast, where a trial court orders the county auditor to cancel a lis pendens, “such

cancellation shall be evidenced by the recording of the court order.” RCW 4.28.320. Unlike the

statutory language defining a “subsequent purchaser,” which considers the time at which a

conveyance is executed or recorded, the statutory language detailing court-ordered cancellations

expressly states that cancellations are effective only when recorded. Cf. Colby v. Interlaken Land

Co., 88 Wash. 196, 200, 152 P. 994 (1915) (“[W]here the parties to a contract provide therein that

the performance or nonperformance shall be evidenced by an architect’s certificate, such evidence


                                                  16
No. 53643-9-II


is the only method of proving the fact.” (emphasis added)). Where the legislature uses different

language, particularly within the same statute, we recognize that it intends a different meaning.

See Ronald Wastewater Dist., 196 Wn.2d at 366. Therefore, the relevant date for a cancellation of

a lis pendens is the date when the court’s order is recorded, not the date when it is executed.

        The lis pendens statute does not specify what action is necessary to effectuate the

cancellation of a lis pendens that is not court-ordered, but we see no reason to apply a different

standard where the release of a lis pendens is initiated by a property owner. Just as the court’s

execution of a cancellation order is insufficient to effectuate the cancellation, the property owner’s

execution of a release form is insufficient to effectuate the release. Analogizing to the language of

RCW 4.28.320, we hold that the release of a lis pendens is evidenced by its recording, not its

execution. This analysis is also consistent with the principle that constructive notice exists to bar

prospective purchasers from acting in good faith whenever a prior interest remains recorded on the

property. Until its cancellation or release is recorded, a lis pendens remains recorded and therefore

effective.

        Here, Guardado recorded a lis pendens on October 10, 2016. From that date, the lis pendens

served as constructive notice to any subsequent purchaser of Guardado’s property that they would

“be bound by all proceedings . . . to the same extent as if [they] were a party to the action.” RCW

4.28.320. The Taylors could have moved for the trial court to order cancellation of the lis pendens,

but they did not.

        Although Guardado signed the release of the lis pendens on November 16, 2016, it was not

recorded until November 18, 2016. The Taylors closed on the property on November 17, 2016,

when the lis pendens was still recorded with the county auditor. Therefore, the lis pendens was


                                                 17
No. 53643-9-II


still effective at the time the Taylors closed and, as a result, they had constructive notice as a matter

of law of Guardado’s interest in the property at the time they executed the property sale. RCW

4.28.320.

        Because the recorded lis pendens was effective at the time the sale was executed, the

Taylors were not purchasers in good faith entitled to the protections afforded by RAP 12.8. See

Pallis, 107 Wn. App. at 408. Both Guardado and the title insurance company directly

communicated to the Taylors the fact that a lis pendens was recorded. Yet, the Taylors chose not

to seek the advice of legal counsel as advised. They never asked the trial court to cancel the lis

pendens either, which they could have done under RCW 4.28.320 as an aggrieved party.

Furthermore, the Taylors chose to proceed with their purchase quickly, rather than wait to execute

the sale until after Guardado’s release had been recorded. The Taylors were subsequent purchasers,

as defined in RCW 4.28.320, and they purchased Guardado’s property subject to the outcome of

his pending appeal.

        We therefore affirm the trial court’s denial of the Taylors’ motion for summary judgment.

In addition, because the dispositive facts here—the date the sale was executed and the date of the

release’s recording—are not in dispute, and because Guardado is entitled to summary judgment as

a matter of law, the trial court is directed to enter summary judgment in favor of Guardado on

remand. See Spahi, 107 Wn. App. at 777; Impecoven, 120 Wn.2d at 365.

        It is within the trial court’s discretion to fashion an equitable remedy. Ehsani, 160 Wn.2d

at 589. The trial court may “authorize the issuance of process appropriate to restore to [Guardado]

any property taken from [him], the value of the property, or . . . provide restitution.” RAP 12.8.




                                                   18
No. 53643-9-II


                                          CONCLUSION

       The trial court was correct to deny the Taylors’ motion for partial summary judgment.

However, because the Taylors were not good faith purchasers, there is no genuine dispute of

material fact, and judgment should be entered in favor of Guardado as a matter of law. We reverse

in part, remand, and direct the trial court to enter judgment in favor of Guardado. We leave it to

the trial court to exercise its discretion to determine the appropriate remedy.

       A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

2.06.040, it is so ordered.



                                                      Glasgow, A.C.J.
 We concur:



 Maxa, J.




 Sutton, J.




                                                 19